NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KRISHNA KUMAR GOVIND LAR-                        No.   18-72830
PATEL,
                                                 Agency No. A073-127-568
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Krishna Kumar Govind Lar-Patel, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of his motion to reopen deportation

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.

2016). We deny in part and dismiss in part the petition for review.

      The agency did not err in determining Govind Lar-Patel received the proper

advisals of his obligation to keep his contact information updated and the

consequences of failing to appear. The record shows he was personally served

with an order to show cause (“OSC”) containing the requisite advisals, and the use

of “Indian” on the OSC does not establish that advisals were insufficient. See

8 U.S.C. § 1252b(a) (1994).

      The agency did not err or abuse its discretion in denying Govind Lar-Patel’s

motion for failure to show lack of notice, where the record indicates the notice of

hearing was sent via certified mail to the address he provided and was signed for.

See Arieta v. INS, 117 F.3d 429, 431 (9th Cir. 1997) (“[N]otice by certified mail

sent to an alien’s last known address can be sufficient under the Act, even if no one

signed for it.”). Govind Lar-Patel did not rebut the presumption of proper delivery,

where he provided no evidence that the signature on the certified mail return

receipt was not that of a responsible party, nor any other evidence of improper

delivery. See id. at 432 (If an alien “can establish that [his] mailing address has

remained unchanged, that neither [he] nor a responsible party working or residing

at that address refused service, and that there was nondelivery or improper delivery


                                          2                                     18-72830
by the Postal Service, then [he] has rebutted the presumption of effective

service.”). Govind Lar-Patel’s contention that the agency failed to consider

evidence is not supported.

      We lack jurisdiction to consider Govind Lar-Patel’s challenges to the

agency’s denial of sua sponte reopening, where he has not raised any constitutional

or legal error. See Bonilla, 840 F.3d at 588 (court can review BIA decisions

denying sua sponte reopening only for the limited purpose of reviewing the

reasoning behind the decision for legal or constitutional error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    18-72830